UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q |X| QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:May 31, 2009 OR |_| TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.:0-16035 SONO-TEK CORPORATION (Exact name of registrant as specified in its charter) New York 14-1568099 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2012 Rt. 9W, Milton, NY 12547 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone no., including area code:(845) 795-2020 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES|X|NO|_| Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).|_| Yes|_| No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer|_|Accelerated Filer|_|Smaller reporting company|X| Non Accelerated Filer|_|(Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES|_|NO|X| APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Class Outstanding as of June 29, 2009 Common Stock, par value $.01 per share SONO-TEK CORPORATION INDEX Part I - Financial Information Page Item 1 – Consolidated Financial Statements: 1 - 3 Consolidated Balance Sheets – May 31, 2009 (Unaudited) and February 28, 2009 1 Consolidated Statements of Operations – Three Months Ended May 31, 2009 and 2008 (Unaudited) 2 Consolidated Statements of Cash Flows – Three Months Ended May 31, 2009 and 2008 (Unaudited) 3 Notes to Consolidated Financial Statements 4 - 7 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 8 - 11 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 12 Item 4 – Controls and Procedures 13 Part II - Other Information 14 Signatures and Certifications 15 - 19 SONO-TEK CORPORATION CONSOLIDATED BALANCE SHEETS May 31, February 28, Unaudited ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable (less allowance of $18,500 at May 31 and February 28) Inventories, net Prepaid expenses and other current assets Total current assets Equipment, furnishings and leasehold improvements (less accumulated depreciation of $1,353,586 and $1,274,793 at May 31 and February 28, respectively) Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Line of credit – Bank Current maturities of long term debt Total current liabilities Long term debt, less current maturities Total liabilities Commitments and Contingencies - - Stockholders’ Equity Common stock, $.01 par value; 25,000,000 shares authorized, 14,414,714 shares issued and outstanding at May 31 and February 28 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to consolidated financial statements. 1 SONO-TEK CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Ended May 31, Net Sales $ $ Cost of Goods Sold Gross Profit Operating Expenses Research and product development costs Marketing and selling expenses General and administrative costs Total Operating Expenses Operating (Loss) ) ) Interest Expense ) ) Interest Income Other Income (Loss) Before Income Taxes ) ) Income Tax (Benefit) - - Net (Loss) $ ) $ ) Basic (Loss) Per Share $ ) $ ) Diluted (Loss) Per Share $ ) $ ) Weighted Average Shares - Basic Weighted Average Shares - Diluted See notes to consolidated financial statements. 2 SONO-TEK CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS
